--------------------------------------------------------------------------------

Enertopia Corporation
950-1130 West Pender Street
British Columbia, Canada V6E 4A4

CONFIDENTIAL

February 7, 2014

Wisplite Technologies Incorporated
RPO 75197
White Rock, British Columbia
Canada V4A 0B1
Attention: Andrea L. Taggart, President and CEO and Ryan Lailey, Director

Wisplite Technology Group Incorporated
RPO 75197
White Rock, British Columbia
Canada V4A 0B1
Attention: Andrea L. Taggart, President and CEO

CEX Holdings Limited
C/O Heighington Law Firm
730 1015 4th Street SW
Calgary,AB
Canada T2R 1J4
Attention: Ryan Lailey, Director

Dear Sirs/Madam:


Re:   Letter of Intent

This binding Letter of Intent ("LOI") shall set forth the basic terms of the
recent discussions between Enertopia Corporation ("Enertopia") and Wisplite
Technologies Incorporated ("WTI") and Wisplite Technologies Group Incorporated
(“WTGI”) and CEX Holdings Limited (“CEX”) (collectively, the "Parties") with
regard to the acquisition (the "Acquisition") by Enertopia of all of the issued
and outstanding shares of WTI.

1.

Acquisition Structure. In accordance with the terms of a formal and definitive
agreement to be entered into between Enertopia and the current shareholders of
WTI (the "Shareholders) (the "Definitive Agreement"), Enertopia shall be
entitled to acquire all of the issued and outstanding shares of WTI from the
Shareholders. WTGI and CEX are the majority shareholders of WTI. WTI owns
certain proprietary technologies, inventions, products, processes, formulae,
designs, data, information and materials related to portable vaporizing devices.
The terms of the Acquisition will be as follows:

    (a)

Upon the execution of this LOI, Enertopia shall pay to WTI the sum of $85,000
which is for the payment of patent payments and associated costs due on or
before February 7, 2014 which amount shall be non-refundable.


--------------------------------------------------------------------------------


(b)

Upon closing, which is to occur on or before February 28, 2014 or such other
date as the Parties may agree, acting reasonably (the "Closing"), Enertopia
shall pay to WTI, the sum of $300,000.

     (c)

Enertopia shall also commit a minimum of $360,000 toward the operation of the
business of WTI (which includes salaries, consulting fees) for the 12 months
following the Closing, such sum to be payable in three equal quarterly
installments of $120,000 (the "Operational Funding"). Enertopia will provide
office space at its head office for Ms. Taggart.

     (d)

Enertopia shall issue an aggregate of 10,000,000 common shares of Enertopia (the
"Shares"), as set forth below:

     (i)

5,000,000 Shares shall be issued on Closing; and

     (ii)

5,000,000 Shares shall be issued within 30 days of WTI completing the filing of
one or more patent applications for its next generation atomizer-less and
battery- less technology (the "Patent Applications"), as long as such filings
are completed within 12 months of Closing.

     (e)

Enertopia understands and acknowledges that WTI has a finder’s fee agreement in
place with Wolverton Securities Ltd. (“Wolverton”) and that Wolverton introduced
Enertopia to WTI for the purposes of the Acquisition. Wolverton will be paid a
cash fee and will be entitled to a portion of the Shares to be issued to the
Shareholders. The Shares will be issued to the Shareholders, on a pro-rata
basis, and Wolverton, pursuant to its finder’s fee agreement with WTI. The
Shareholders shall provide such acknowledgements and certificates as may be
required by Enertopia pursuant to applicable securities laws. In addition, the
Parties acknowledge that an associate of an employee and director of Wolverton
has indirect ownership of over 20% of the issued and outstanding common shares
of CEX.

     2.

Definitive Agreement and Closing. Acceptance of this LOI shall be followed by
the negotiation and acceptance of the Definitive Agreement which shall
incorporate the terms and conditions of this LOI and such other terms,
conditions, representations and warranties as are customary for transactions of
this nature or as may be reasonably requested by the Parties. This LOI does not
set forth all of the matters upon which agreement must be reached in order for
the proposed acquisition to be consummated. Completion of the Definitive
Agreement shall be followed with Closing of the Acquisition on or before
February 28, 2014, or such other date as the Parties may agree, acting
reasonably.

     3.

Management Agreement. The Definitive Agreement will provide for the
implementation of a management agreement for Andrea Taggart effective for
minimum of 12 months following Closing.

     4.

Binding Nature. This LOI is intended to create binding obligations between the
Parties, to be replaced and superseded by the Definitive Agreement.

     5.

Conditions Precedent. Execution of the Definitive Agreement shall be conditional
upon:


--------------------------------------------------------------------------------


a.

Due Diligence. Completion of a satisfactory due diligence review by each of
Enertopia and WTI which due diligence reviews shall be completed or this
condition waived on or before execution of the Definitive Agreement;

    b.

Board Approval. Approval by the board of directors of Enertopia prior to
execution of the Definitive Agreement; and

    c.

Board & Shareholder Approval. Approval by the board of directors and
shareholders of WTI prior to the execution of the Definitive Agreement.

    6.

Expenses. Each Party shall be responsible for such Party's own costs and charges
incurred with respect to the transactions contemplated herein including, without
limitation, all costs and charges incurred prior to the date of this LOI and all
legal and accounting fees and disbursements relating to preparing the Definitive
Agreement or otherwise relating to the Acquisition.

    7.

Access to Information. Upon acceptance of this LOI and until the earlier of
completion of the Acquisition or February 28, 2014 or such other date as agreed
to between the parties each of Enertopia and WTI will allow the other and their
authorized representatives, including legal counsel and consultants, full, free
and unfettered access to all information, books or records of such party
including, but not limited to, all existing data regarding the Business in the
possession of WTI, for the purpose of the transactions contemplated herein. Each
of Enertopia and WTI agree that all information and documents so obtained will
be kept confidential and the contents thereof will not be disclosed to any
person without the prior written consent of the other, all as further set out in
Section 8 hereof, provided however, that WTI acknowledges that Enertopia has
certain disclosure obligations pursuant to securities regulatory requirements
and the policies of the Canadian Securities Exchange.

    8.

Confidentiality.

    a.

Each of Enertopia and WTI acknowledge that each will be providing to the other
information that is non-public, confidential, and proprietary in nature (the
"Confidential Information"). Each of Enertopia and WTI (and their respective
affiliates, representative, agents and employees) will keep the Confidential
Information confidential and will not, except as otherwise provided below,
disclose such information or use such information for any purpose other than for
negotiation of the Definitive Agreement and the evaluation and consummation of
the Acquisition provided however that this provision shall not apply to
information that: (i) becomes generally available to the public absent any
breach of this provision; (ii) was available on a non-confidential basis to a
Party prior to its disclosure pursuant to this LOI; or (iii) becomes available
on a non-confidential basis from a third party who is not bound to keep such
information confidential.

    b.

Each Party hereto agrees that it will not make any public disclosure of the
existence of this LOI or of any of its terms without first advising the other
party of the proposed disclosure, unless such disclosure is required by
applicable law or regulation, and in any event the Party contemplating
disclosure will inform the other Party of and obtain its consent to the form and
content of such disclosure, which consent shall not be unreasonably withheld or
delayed.

    c.

Each Party hereto agrees that immediately upon any discontinuance of activities
by either party such that the Acquisiton will not be consummated, each Party
will return to the other all Confidential Information.


--------------------------------------------------------------------------------


9.

Conduct of Business. During the period during which this LOI remains in effect,
WTI will conduct its business in a reasonable and prudent manner in accordance
with past practices, preserve its existing business organization and
relationships, preserve and protect its properties and conduct its business in
compliance with all applicable laws and regulations.

   10.

Termination. In the event that this LOI is not superseded by the Definitive
Agreement and/or Closing or before February 28, 2014, or such other date as the
Parties may agree, acting reasonably, the terms of this LOI will be of no
further force or effect except for Sections 1(a), 6, 8, 10 and 11. If the
Definitive Agreement is not entered into by WTI through no material fault or
failure on the part of Enertopia, then the sum $85,000 advanced by Enertopia
pursuant to Section 1(a) hereof shall be considered a loan by Enertopia to WTI,
due and payable on demand, and shall be secured by all present and after
acquired property of WTI, pursuant to a general security agreement to be
provided by WTI.

   11.

Governing Law. This LOI shall be construed in all respects under and be subject
to the laws of the Province of British Columbia and the laws of Canada
applicable therein which are applicable to agreements entered into and performed
within the Province of British Columbia.

   12.

Execution. This LOI may be executed in one or more counterparts and a facsimile
or PDF counterpart of this LOI bearing the signature of a Party hereto shall be
effective for all purposes and binding on each Party hereto.

If this LOI is acceptable, please communicate your acceptance by signing below
and returning such executed copy to Enertopia. Upon receipt of a fully executed
copy of this agreement, Enertopia will cause to be paid to WTI, in such manner
as you may direct, the sum of $85,000 representing the initial non refundable
payment, subject to Section 10 hereof.

Yours very truly,

ENERTOPIA CORPORATION

Per: _______________________
            Authorized Signatory

THIS LETTER OF INTENT is hereby accepted on the terms and conditions set forth
herein this 7 day of February, 2014:

WISPLITE TECHNOLOGIES INCORPORATED

Per: _______________________
            Authorized Signatory

--------------------------------------------------------------------------------

WISPLITE TECHNOLOGY GROUP INCORPORATED
 

Per: _______________________
            Authorized Signatory
 

ANDREA L. TAGGART
 

Per: _______________________
            Authorized Signatory
 

CEX HOLDINGS LIMITED
 

Per: _______________________
            Authorized Signatory

--------------------------------------------------------------------------------